DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, and claims 1, 13, and 18 are independent.

Response to Arguments
Applicant's arguments filed April 6, 2021, have been fully considered and the examiner’s reply is the following:
As to the objection to claim 20, the objection is withdrawn in view of applicant’s amendments.
As to the rejection of claims 1-20, Applicant’s amendments and arguments, with respect to under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 under 35 USC 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al., US Patent Application Publication No. 2007/0285425 (hereinafter “Bae”).
Claim 1. Bae discloses A method for automatically generating a parametric model by a computer system (Bae, Abstract “A reverse modeling method using mesh data as a feature to allow reverse modeling to be conducted by following a procedure of an original designer includes the steps of … producing a three dimensional feature from the sketch data which corresponds to a shape of the mesh data, and storing the produced three dimensional feature as model data, wherein the produced sketch data and three dimensional feature arc parametrically connected with each other.”), comprising: receiving an un-parameterized element model comprising a plurality of elements by the computer system (Bae, Fig. 1 scanner 10; [0052] “The scanner 10 is a component part for acquiring scan data through measuring the reverse modeling object, and preferably, includes a three dimensional scanner.”); 
identifying one or more geometric features of the un-parameterized element model by the computer system (Bae, [0054] “The reverse modeling control unit 20 analyzes optional mesh data or point cloud data (hereinafter, referred to as "mesh data"), establishes the X-axis, Y-axis and Z-axis of the inputted mesh data depending upon the reference coordinate system information inputted from the user input unit 40, and causes the mesh data to be recognized as one feature.”);
automatically creating a parametric model including morph sets from the un-parameterized element model based on the one or more geometric features of the element model by the computer system (Bae [0055-0056] reverse model is created automatically from the scanned data and divides the mesh into regions (i.e., morph sets) and the reverse model is “automatically updated, as a result of which parametricity is accomplished.”; [0060] “The reverse modeling control unit 20 parametrically establishes the connection relationships of the segments by using the numerical information of the detected segments as parameters, and displays the established segments and numerical information on the display unit 30.”);
receiving a selection of one or more of the geometric features of the parametric model by the computer system (Bae, Fig. 1 user input unit 40, [0061] “The display unit 30 displays the mesh data, the reference coordinate system automatically established by the reverse modeling control unit 20, information regarding the directions of the X-axis, Y-axis and for example, a computer system). In order to establish the coordinate system of the detected optional mesh data, as the reverse modeling control unit 20 analyzes the curvature distributions of the mesh data and divides the mesh data into regions over each of which a uniform curvature distribution is detected, the reference coordinate system is automatically established based on the divided regions or the reference coordinate system having the X-axis, Y-axis and Z-axis of the mesh data depending upon the reference coordinate system information inputted from the user input unit 40 is established, and the established mesh data is recognized as one feature (S100).”),
receiving one or more parameters for modifying the one or more geometric features that have been selected by the computer system (Bae, [0083-0088] describing how the model elements may be automatically or manually transformed depending on dimensions and constraints (i.e., parameters) for the features; [0104] “After step S200 is implemented, as shown in FIG. 12, the reverse modeling control unit 20 obtains the curvature distributions of the acquired mesh data 100, classifies the geometric information of the mesh data based on the curvature distributions (S210), and divides the mesh data into feature regions depending upon the classified geometric information (S220).”); and
modifying the one or more geometric features based on the one or more parameters by the computer system (Bae, [0077] “These segments are parametrically connected with one another so that, when a change occurs in the mesh data divided into the segments, a segment of the mesh data which is changed and other segments which are parametrically connected with the changed segment are automatically rebuilt, and the final result which is obtained by automatic rebuilding is updated.” Examiner’s Note (EN): rebuilding and changing as a result of the parametric connections is modifying.).

Claim 2. Bae discloses the method of claim 1, wherein the un-parameterized element model comprises a computer-aided-design model (Bae, [0053] “the reverse modeling object includes point cloud data detected from the scanner 10, the scan data, the mesh data produced by transforming the scan data, general CAD data, CAD data having curved surfaces, and polylines produced in a variety of ways by connecting line segments through graphics in an external device such as a computer.”).

Claim 4. Bae discloses the method of claim 1, comprising displaying an interface for modifying the one or more geometric features by the computer system (Bae, Fig. 1 display unit 30 and user input unit 40, Figs. 4-11 see GUI with various modification selection options; Fig. 3 312 display; [0090] “That is to say, as shown in FIG. 9, by conducting 'extrude' in an upward or downward direction based on the sketch data transformed into a plurality of sketch elements 400 through 430, a three dimensional extrude feature is added to the two dimensional sketch elements, and modeling of the reverse modeling object is conducted through the same procedure as that of the initial designer which designed the reverse modeling object. Here, the three dimensional feature can be produced through conducting at least one selected from the group consisting of extrude, fillet, chamfer, revolving, draft, mirroring, pattern, Boolean, swift, mating, and drawing.”).

Claim 6. Bae discloses the method of claim 1, comprising the step of receiving one or more rules for identifying the one or more geometric features of the un-parameterized element model by the computer system (Bae, [0027] “reverse modeling method using mesh data as a feature to allow reverse modeling to be conducted by following a procedure of an original designer, the method including the steps of i) detecting optional model data, setting the model data as a feature, and establishing a reference coordinate system of set mesh data; ii) obtaining curvature distributions of the mesh data, classifying geometric information of the mesh data based on the curvature distributions, and dividing the mesh data into feature regions depending upon the classified geometric information”; [0083] “That is to say, the ending points between the respective segments of the projected section data are separated from one another, and values such as a length, a radius, and the like, have some errors when compared to originally designed dimensions. This is to automatically connect the ending points using internal tolerances in the reverse modeling control unit 20 or manually connect the ending points by the user, and to allow the ending points to be automatically or manually established depending upon dimensions and constraint.”; [0104] “After step S200 is implemented, as shown in FIG. 12, the reverse modeling control unit 20 obtains the curvature distributions of the acquired mesh data 100, classifies the geometric information of the mesh data based on the curvature distributions (S210), and divides the mesh data into feature regions depending upon the classified geometric information (S220).” EN: classification is based on constraints or rules).
wherein the one or more rules comprises identifying one or more of the geometric features exhibiting a characteristic (Bae, [0083] “That is to say, the ending points between the respective segments of the projected section data are separated from one another, and values such as a length, a radius, and the like, have some errors when compared to originally designed dimensions. This is to automatically connect the ending points using internal tolerances in the reverse modeling control unit 20 or manually connect the ending points by the user, and to allow the ending points to be automatically or manually established depending upon dimensions and constraint.”; [0105] “shape features of the mesh data 100 depending upon the curvature distributions and geometric information are divided into first through eighth feature regions 500 through 570, and the divided feature regions indicate the feature characteristics of the mesh data.”).

Claim 9. Bae discloses the method of claim 1, wherein the one or more parameters are selected from a group consisting of width, depth, length, thickness, radius, diameter, and height (Bae, [0059] “the curvature means a rate of change in the direction of a curved line, which is mediated by the length of an arc. Depending upon the curvature distributions of the two dimensional section data of the mesh data projected on the work plane for drawing a sketch, two dimensional projected section data which is composed of straight lines, circles, arcs, free curves, rectangles, polygons, slots, etc. can be displayed.”; [0086] “it is possible to set a slope so that two lines are automatically tangential to each other when the direction of a slope at an ending point approaches within an angle predetermined by the reverse modeling 

Claim 10. Bae discloses the method of claim 9, wherein the one or more geometric features comprise a hole (Bae, see for example Fig. 10 illustrating a hole.).

Claim 11. Bae discloses the method of claim 1, wherein the plurality of elements comprise an assembly of parts (Bae, see Fig. 9 and other figures illustrating that the elements may be an assembly of parts.).

Claim 12. Bae discloses the method of claim 1, comprising the step of applying a mesh to the element model (Bae, [0053] “In the present invention, the reverse modeling object includes point cloud data detected from the scanner 10, the scan data, the mesh data produced by transforming the scan data, general CAD data, CAD data having curved surfaces, and polylines produced in a variety of ways by connecting line segments through graphics in an external device such as a computer.”).

Claim 13. Bae discloses A method for automatically generating a parametric model by a computer system, comprising: receiving an un-parameterized element model comprising a plurality of elements by the computer system (Bae, Fig. 1 scanner 10; [0052] “The scanner 10 is a component part for acquiring scan data through measuring the reverse modeling object, and preferably, includes a three dimensional scanner.”);
applying a mesh to the un-parameterized element model by the computer system (Bae, [0053] “In the present invention, the reverse modeling object includes point cloud data detected from the scanner 10, the scan data, the mesh data produced by transforming the scan data, general CAD data, CAD data having curved surfaces, and polylines produced in a variety of ways by connecting line segments through graphics in an external device such as a computer.”);
receiving one or more rules for automatically creating control blocks of one or more geometric features of the un-parameterized element model by the computer system (Bae, [0027] “reverse modeling method using mesh data as a feature to allow reverse modeling to be conducted by following a procedure of an original designer, the method including the steps of i) detecting optional model data, setting the model data as a feature, and establishing a reference coordinate system of set mesh data; ii) obtaining curvature distributions of the mesh data, classifying geometric information of the mesh data based on the curvature distributions, and dividing the mesh data into feature regions depending upon the classified geometric information”; [0083] “That is to say, the ending points between the respective segments of the projected section data are separated from one another, and values such as a length, a radius, and the like, have some errors when compared to originally designed dimensions. This is to automatically connect the ending points using internal tolerances in the reverse modeling control unit 20 or manually connect the ending points by the user, and to allow the ending points to be automatically or manually established depending upon dimensions and constraint.”; [0104] “After step S200 is implemented, as shown in FIG. 12, the reverse modeling control unit 20 obtains the curvature distributions of the acquired mesh data 100, classifies the geometric information of the mesh data based on the curvature distributions (S210), and 
automatically creating morph sets based on the control blocks and the un-parameterized element model by the computer system (Bae [0055-0056] reverse model is created automatically from the scanned data and divides the mesh into regions (i.e., morph sets) and the reverse model is “automatically updated, as a result of which parametricity is accomplished.”);
automatically creating a parametric model from the un-parameterized element model based on the one or more geometric features of the un-parameterized element model by the computer system (Bae [0055-0056] reverse model is created automatically from the scanned data and divides the mesh into regions (i.e., morph sets) and the reverse model is “automatically updated, as a result of which parametricity is accomplished.”; [0060] “The reverse modeling control unit 20 parametrically establishes the connection relationships of the segments by using the numerical information of the detected segments as parameters, and displays the established segments and numerical information on the display unit 30.”);
receiving a selection of one or more of the geometric features of the parametric model by the computer system (Bae, Fig. 1 user input unit 40, [0061] “The display unit 30 displays the mesh data, the reference coordinate system automatically established by the reverse modeling control unit 20, information regarding the directions of the X-axis, Y-axis and Z-axis, which is inputted from the user input unit 40”; [0065] “The reverse modeling control unit 20 for conducting reverse modeling of the mesh data detects the mesh data through the scanner 10 or an external device (for example, a computer system). In order to establish the 
receiving one or more parameters for modifying the one or more geometric features that have been selected by the computer system (Bae, [0083-0088] describing how the model elements may be automatically or manually transformed depending on dimensions and constraints (i.e., parameters) for the features; [0104] “After step S200 is implemented, as shown in FIG. 12, the reverse modeling control unit 20 obtains the curvature distributions of the acquired mesh data 100, classifies the geometric information of the mesh data based on the curvature distributions (S210), and divides the mesh data into feature regions depending upon the classified geometric information (S220).”); and
modifying the one or more geometric features based on the one or more parameters by the computer system (Bae, [0077] “These segments are parametrically connected with one another so that, when a change occurs in the mesh data divided into the segments, a segment of the mesh data which is changed and other segments which are parametrically connected with the changed segment are automatically rebuilt, and the final result which is obtained by automatic rebuilding is updated.” Examiner’s Note (EN): rebuilding and changing as a result of the parametric connections is modifying.).

Claim 14. Bae discloses the method of claim 13, wherein the one or more rules comprises identifying one or more of the geometric features exhibiting a characteristic (Bae, [0083] “That is to say, the ending points between the respective segments of the projected section data are separated from one another, and values such as a length, a radius, and the like, have some errors when compared to originally designed dimensions. This is to automatically connect the ending points using internal tolerances in the reverse modeling control unit 20 or manually connect the ending points by the user, and to allow the ending points to be automatically or manually established depending upon dimensions and constraint.”; [0105] “shape features of the mesh data 100 depending upon the curvature distributions and geometric information are divided into first through eighth feature regions 500 through 570, and the divided feature regions indicate the feature characteristics of the mesh data.”).

Claim 15. Bae discloses the method of claim 14, comprising the step of storing the one or more rules (Bae, Fig. 1 data storage unit 50; [0063] “The data storage unit 50 stores the mesh data, the extrude feature, that is, the three dimensional reverse modeling data produced by the reverse modeling control unit 20, etc.”).

Claim 16. Bae discloses the method of claim 13, wherein the one or more parameters are selected from a group consisting of width, depth, length, thickness, radius, diameter, and height (Bae, [0059] “the curvature means a rate of change in the direction of a curved line, which is mediated by the length of an arc. Depending upon the curvature distributions of the 

Claim 17. Bae discloses the method of claim 16, wherein the one or more geometric features are selected from a group consisting of a hole, a rib, a fillet, and a flange (Bae, [0090] “feature can be produced through conducting at least one selected from the group consisting of extrude, fillet, chamfer, revolving, draft, mirroring, pattern, Boolean, swift, mating, and drawing.”).

Claim 18. Bae discloses A method for automatically generating a parametric model by a computer system, comprising: receiving an un-parameterized computer-aided engineering model comprising one or more parts having a plurality of elements by the computer system (Bae, Fig. 1 scanner 10; [0052] “The scanner 10 is a component part for acquiring scan data through measuring the reverse modeling object, and preferably, includes a three dimensional scanner.”; [0053] “the reverse modeling object includes point cloud data detected from the scanner 10, the scan data, the mesh data produced by transforming the scan data, general CAD 
applying a mesh to the un-parameterized computer-aided engineering model by the computer system (Bae, [0053] “In the present invention, the reverse modeling object includes point cloud data detected from the scanner 10, the scan data, the mesh data produced by transforming the scan data, general CAD data, CAD data having curved surfaces, and polylines produced in a variety of ways by connecting line segments through graphics in an external device such as a computer.”);
receiving one or more rules for identifying one or more geometric features of the un-parameterized computer-aided engineering model by the computer system (Bae, [0027] “reverse modeling method using mesh data as a feature to allow reverse modeling to be conducted by following a procedure of an original designer, the method including the steps of i) detecting optional model data, setting the model data as a feature, and establishing a reference coordinate system of set mesh data; ii) obtaining curvature distributions of the mesh data, classifying geometric information of the mesh data based on the curvature distributions, and dividing the mesh data into feature regions depending upon the classified geometric information”; [0083] “That is to say, the ending points between the respective segments of the projected section data are separated from one another, and values such as a length, a radius, and the like, have some errors when compared to originally designed dimensions. This is to automatically connect the ending points using internal tolerances in the reverse modeling control unit 20 or manually connect the ending points by the user, and to allow the ending points to be automatically or manually established depending upon dimensions and constraint.”; [0104] “After step S200 is implemented, as shown in FIG. 12, the reverse modeling control unit 20 obtains the curvature distributions of the acquired mesh data 100, classifies the geometric information of the mesh data based on the curvature distributions (S210), and divides the mesh data into feature regions depending upon the classified geometric information (S220).” EN: classification is based on constraints or rules);
identifying one or more geometric features of the un-parameterized computer-aided engineering model based on the one or more rules by the computer system (Bae, [0083] “That is to say, the ending points between the respective segments of the projected section data are separated from one another, and values such as a length, a radius, and the like, have some errors when compared to originally designed dimensions. This is to automatically connect the ending points using internal tolerances in the reverse modeling control unit 20 or manually connect the ending points by the user, and to allow the ending points to be automatically or manually established depending upon dimensions and constraint.” EN: the rules may be set or adjusted to customize or modify the models using different parameters of interest including automatically, which requires identification of the feature in order to then modify it.);
automatically creating a parametric model from the un-parameterized computer-aided engineering model based on the one or more geometric features of the un-parameterized computer-aided engineering (Bae [0055-0056] reverse model is created automatically from the scanned data and divides the mesh into regions (i.e., morph sets) and the reverse model is “automatically updated, as a result of which parametricity is accomplished.”; [0060] “The reverse modeling control unit 20 parametrically establishes the connection relationships of the segments by using the numerical information of the detected 
receiving a selection of one or more of the geometric features of the parametric model by the computer system (Bae, Fig. 1 user input unit 40, [0061] “The display unit 30 displays the mesh data, the reference coordinate system automatically established by the reverse modeling control unit 20, information regarding the directions of the X-axis, Y-axis and Z-axis, which is inputted from the user input unit 40”; [0065] “The reverse modeling control unit 20 for conducting reverse modeling of the mesh data detects the mesh data through the scanner 10 or an external device (for example, a computer system). In order to establish the coordinate system of the detected optional mesh data, as the reverse modeling control unit 20 analyzes the curvature distributions of the mesh data and divides the mesh data into regions over each of which a uniform curvature distribution is detected, the reference coordinate system is automatically established based on the divided regions or the reference coordinate system having the X-axis, Y-axis and Z-axis of the mesh data depending upon the reference coordinate system information inputted from the user input unit 40 is established, and the established mesh data is recognized as one feature (S100).”);
receiving one or more parameters for modifying the one or more geometric features that have been selected by the computer system (Bae, [0083-0088] describing how the model elements may be automatically or manually transformed depending on dimensions and constraints (i.e., parameters) for the features; [0104] “After step S200 is implemented, as shown in FIG. 12, the reverse modeling control unit 20 obtains the curvature distributions of the acquired mesh data 100, classifies the geometric information of the mesh data based on 
modifying the one or more geometric features based on the one or more parameters by the computer system (Bae, [0077] “These segments are parametrically connected with one another so that, when a change occurs in the mesh data divided into the segments, a segment of the mesh data which is changed and other segments which are parametrically connected with the changed segment are automatically rebuilt, and the final result which is obtained by automatic rebuilding is updated.” Examiner’s Note (EN): rebuilding and changing as a result of the parametric connections is modifying.).

Claim 19. Bae discloses the method of claim 18, wherein the one or more parameters are selected from a group consisting of width, depth, length, thickness, radius, diameter, and height (Bae, [0059] “the curvature means a rate of change in the direction of a curved line, which is mediated by the length of an arc. Depending upon the curvature distributions of the two dimensional section data of the mesh data projected on the work plane for drawing a sketch, two dimensional projected section data which is composed of straight lines, circles, arcs, free curves, rectangles, polygons, slots, etc. can be displayed.”; [0086] “it is possible to set a slope so that two lines are automatically tangential to each other when the direction of a slope at an ending point approaches within an angle predetermined by the reverse modeling control unit 20, and an angle, a length, a radius, and so forth, can be automatically set based on rules”).

comprising the step of carrying forward the plurality of elements from the un-parameterized computer-aided-engineering model to the parametric model by the computer system (Bae, [0075-0077] describing how the initial un-parameterized model has elements identified and connected parametrically (i.e., carried forward) so that changes are updated automatically.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al., US Patent Application Publication No. 2007/0285425 (hereinafter “Bae”) in view of Pettibone et al., US Patent Application Publication No. 2011/0153052 (hereinafter “Pettibone”, submitted in IDS dated December 28, 2018.) 
Claim 3. Bae discloses the method of claim 1, but does not explicitly disclose wherein the parametric model comprises a finite element.
Pettibone teaches wherein the parametric model comprises a finite element model (Pettibone, [0035] “An automated generation of technical analysis and simulated tests (e.g. Finite Element Analysis, etc.) of device baselines, and their association via metadata to individual device baselines may be performed.”; [0042] “For example, finite element analysis responsive to changes in parameters of the model may be optimally performed in a dedicated multiprocessor system.”; [0051] “For more in-depth performance prediction evaluation, or strength evaluation, various types of computer simulation analysis can be performed on the design baselines. Finite element modeling can help to determine stresses or breaking points.”).
Bae and Pettibone are analogous because they are related to CAD modeling systems and methods. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pettibone and Bae to include being able to apply finite element analysis to the meshed model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because using models to perform various analyses aids in good design (Pettibone, [0062]).

Claim 5. Bae discloses the method of claim 4, but does not explicitly disclose wherein the interface comprises a slider, wherein the slider is adapted to adjust the parameters being applied to modify the one or more geometric features of the parameteric model.
Pettibone teaches wherein the interface comprises a slider, wherein the slider is adapted to adjust the parameters being applied to modify the one or more geometric features of the parametric model (Pettibone, Fig. 1 see sliders (left part of figure illustrating GUI) for some parameters; [0059] “The dimensions can be changed in a variety of ways-keying in numbers, slider bars, clicking on up or down arrows to increment values up or down.”).


Claim 8. Bae discloses the method of claim 7, but does not explicitly disclose wherein the characteristic comprises a high stress load.
Pettibone teaches wherein the characteristic comprises a high stress load (Pettibone, [0051] “For more in-depth performance prediction evaluation, or strength evaluation, various types of computer simulation analysis can be performed on the design baselines. Finite element modeling can help to determine stresses or breaking points.”: EN: determining breaking points and stresses are characteristics for knowing a high stress load.).
Bae and Pettibone are analogous because they are related to CAD modeling systems and methods. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pettibone and Bae to include being able to apply stress analysis to the meshed model as claimed. One of ordinary skill in the art would have been motivated to make such a combination because using models to perform various analyses aids in good design (Pettibone, [0062]).



                    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN W CRABB/Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129